PER CURIAM.
The verdict was against the weight of evidence. It is difficult to believe that the plaintiff was not guilty of both fraud and false swearing. As, however, the defendant did not move to set aside the verdict, we are not required to pass upon the question of preponderance of evidence. The witness Caroline Jaeger was allowed, over the objection of defendant, to testify," “They told me [referring to the piano] it was worth $400.” The exception to the ruling presents reversible error.
The judgment will be reversed, and a new trial ordered, with costs to appellant to abide the event.